department of the treasury internal_revenue_service washington d c date number release date gl-501228-00 uilc memorandum for district_counsel manhattan district new york from joseph w clark senior technician reviewer branch general litigation cc el gl br2 subject installment_agreement this responds to your memorandum dated date this document is not to be cited as precedent date a date b date c date d date e date f date g date h date i date j date k year a year b year c year d year e year f month a month b amount a legend issues may the internal_revenue_service service terminate the installment_agreement at issue in this case on the grounds that the payments provided for under the agreement will not fully pay the tax_liability prior to the expiration of the statute_of_limitations may the service require the taxpayers to supply updated financial information even though the taxpayers remain in compliance with the installment_agreement conclusions no the service may not terminate the installment_agreement at issue in this case because the payments provided for under the agreement will not pay the tax_liability in full prior to the expiration of the statute_of_limitations yes the service may require the taxpayers to supply updated financial information even though the taxpayers remain in compliance with the installment_agreement facts taxpayers entered into an installment_agreement with the service on date a to pay their year a income_tax_liability in amount a monthly payments taxpayers have remained in compliance with that agreement the payments provided for under the installment_agreement will not result in full payment of the tax_liability prior to the expiration of the collection statute_of_limitations another installment_agreement providing for amount a payments for tax years year b year a and year c was approved on date b a letter of acceptance was sent to the taxpayers on date g though the letter only referenced the year a liability the case was then reassigned to a new revenue_officer who noticed that the the service has not been able to locate the installment_agreement but it is indicated in the service’s records you state that the reason for the month a reinstatement of the installment_agreement was the misapplication of a date c payment resulting from a date d deficiency assessment of the taxpayers’ year b tax_liability the taxpayer paid the deficiency in two payments one on date e and the balance on date c the date c payment was misapplied by the service to tax_year year d and was not corrected until month b it does not appear possible that this misapplication was the cause of the month a agreement because the agreement was accepted prior to the misapplication the reason for the month a agreement is not clear but we note that the taxpayers signed a power_of_attorney form_2848 for years year b through year a with their present attorney on date f collection statute was not protected and recommended rejection of the agreement on date i a letter was sent to the taxpayers regarding the year a and year b tax_liabilities scheduling a meeting on date j the letter stated that the service has no record of receiving tax returns for these years attached to the letter were handwritten instructions by the revenue_officer advising the taxpayers to bring specified financial information on date j the taxpayers through their attorney sent copies of the month a installment_agreement and copies of the checks that paid the year b deficiency they also contend that the requested financial information was not available at that time but that such information was not necessary in light of the installment_agreement on date k the service sent the taxpayers a letter informing them that the request for a part payment agreement had been turned down because they did not respond to the date i request for information and because the month a proposal would not full pay the outstanding liabilities before the collection statute_of_limitations expires the letter notified that taxpayers of their right to an appeal of the rejection determination taxpayers continue to contend that the installment_agreement is still effective and therefore cannot be denied analysis in your memorandum you ask whether the service can terminate the installment_agreement in this case and whether the service can require updated financial information from the taxpayers you conclude that the expiration of the collection statute_of_limitations is not a basis for termination of an installment_agreement you also conclude that because the taxpayers did not provide the requested financial information the installment_agreement could be terminated however you recommend that the installment_agreement not be terminated in this case because the real basis for the termination was the fact that the liability will not full pay before the expiration of the collection statute_of_limitations and that it seems improper to reject the agreement for that reason when the service did not do so in year e or year f even so you also conclude that the taxpayers are required to provide updated information and that if the cis shows that the taxpayers circumstances have changed the service can modify or terminate the agreement we agree that the installment_agreement in this case may not be terminated on the basis that it does not provide for the full payment of the tax_liabilities before the expiration of the collection statute_of_limitations sec_6159 of the internal_revenue_code authorizes the service to enter into written agreements with taxpayers under which taxpayers can satisfy tax_liabilities in installment payments if doing so would facilitate the collection of the liabilities sec_6159 both the statute and the corresponding regulation contemplate that an installment_agreement the month a installment_agreement indicates that the earliest collection statute expiration date in date h shall provide for full payment of the tax_liability covered by the agreement id sec_301_6159-1 however nothing in the statute the regulation or the legislative_history suggests that the failure of the service to obtain an adequate extension of the statute_of_limitations on collection to guarantee full payment of the tax_liability under the installment_agreement renders the installment_agreement void or that the service would be permitted to terminate an installment_agreement because it does not provide for full payment of the tax_liability rather sec_6159 provides that an installment_agreement remains in effect for its term unless information which the taxpayer provided to the service prior to the date the agreement was entered into was inaccurate or incomplete collection of the tax is in jeopardy the financial condition of the taxpayer has significantly changed or the taxpayer fails to pay an installment to pay any other tax_liability when due or provide financial information requested by the service sec_6159 see also sec_301_6159-1 i r m the installment_agreement in this case was accepted in year e and again in year f the agreement cannot be terminated on the basis that it did not provide for the full payment of the tax_liability before the collection statute expired the service’s statement in the date k letter that the request for a part payment agreement has been turned down on this basis was therefore incorrect and ineffective to terminate the agreement we also agree with your conclusion that the service may request updated financial information to protect its interests even if the taxpayer has not defaulted under the installment_agreement the treasury regulation under sec_6159 provides except as otherwise provided in the installment_agreement during the term of the agreement the director may take actions to protect the interest of the government with regard to the unpaid balance of the tax_liability to which the installment_agreement applies other than action sec_4 a senate report accompanying a bill containing the subsequently enacted version of sec_6159 states as the sole reason for the enactment of this provision that the code should provide standards relating to the termination of installment agreements executed by the irs s rep no 100th cong 2d sess report of the committee on finance to accompany s date similarly the conference_report accompanying the legislation notes that the irs is granted statutory authority to enter into a written installment_payment agreement if the irs determines that an agreement will facilitate collection of the tax owed h_r conf_rep no pincite 100th cong 2d sess an installment_agreement becomes effective on the date it is signed by the service treas reg b pursuant to subchapter_d of chapter of subtitle f of the internal_revenue_code seizure of property for collection_of_taxes against a person that is a party to the agreement including actions enumerated in the agreement the actions include for example requesting updated financial information from any party to the agreement sec_301_6159-1 emphasis added there is no limitation that the request for financial information be made only when the taxpayer is in noncompliance with the agreement failure to provide an update of financial condition when requested is grounds for termination of the agreement sec_6159 however we also agree with your conclusion that the best course of action in this case would not be to terminate the installment_agreement based upon the failure to respond to the date i letter the letter is unclear and contains misstatements the letter speaks of the non-receipt of tax returns for periods listed at the end of the letter year b and year a though failure_to_file tax returns is not indicated in the facts of this case further the request for information in this case was made in handwritten instructions by that revenue_officer that accompanied the letter and did not mention the installment_agreement we therefore recommend that the installment_agreement in this case not be terminated on the basis that the taxpayers failed to respond to the date i request for undated financial information the service could in its discretion again request updated financial information making clear that the failure to provide the requested information will result in termination of the installment_agreement if the taxpayers again fail to provide the requested information the day notice of the proposed termination should be then sent irm such termination must nevertheless be made within statutory and regulatory guidelines unless collection of the tax is in jeopardy termination or modification can only take place after days notice to the taxpayer sec_6159 see also irm and the notice must in writing and briefly describe the reason for the intended alteration modification or termination and upon receiving notice the taxpayer may provide information showing that the reason for the intended alteration modification or termination is incorrect sec_301_6159-1 the service must provide for an independent administrative review of terminations of installment agreements for those taxpayers who request such a review sec_6159 see also i r m we also note that the date k letter which notified the taxpayers that they have days to appeal the rejection of the agreement implies that the taxpayers only recourse is to appeal the determination to reject the offer service procedures provide that upon receiving a default notice taxpayers will have days to comply with the terms of the agreement before the agreement is terminated irm if you have any questions please contact the attorney assigned to this matter at cc
